DETAILED ACTION
This action is in response to the application filed on 6/18/2020.
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites “computer-readable storage media, ”which may include a non-statutory signal (i.e. propagation/transitory media), given its broadest reasonable interpretation. The specification provides a non-limiting example for “computer readable storage media” without explicitly excluding signal/electromagnetic waves for the computer storage medium. A product is a tangible physical article or object, some form of matter, which a signal is not. A signal, a form of energy, does not fall within one of the four statutory classes of § 101. As such, the claimed "computer readable storage media" is not limited to embodiments that fall within a statutory category of invention (see MPEP 2106). Consequently, claim 11 is rejected as non-statutory.
Claims 12-19 mirror the deficiencies of claim 11 upon which they depend and are also rejected as non-statutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US Patent 8,935,755 B1) in view of Hackborn et al. (US Patent 8,255,991 B1).
As to claim 1, Kay teaches a computer-implemented method comprising: 
receiving an indication to install an application on a computing device (See Fig.6, 610 and associated text, e.g. co.12 lines 19-22: A request to install a web application from a digital marketplace (e.g., digital marketplace server 150 shown in FIG. 1) is sent from a client (step 610), the application available for download as an archive file storing a manifest file and one or more installation files (see e.g. col.6 lines 11-17: web application 130A may be a packaged application, which includes a manifest file that may include permissions (e.g., permissions to use local resources or do other things normal HTML code is not permitted to do) and at least one HTML file to provide a user interface, along with other files, such as image files and col.9 lines 30-35: the web application 322 may be packaged as an installable entity. In this context, "installation" includes the act of placing, semi-permanently or substantially permanently, one or more files (e.g., manifest file, HTML file, image file, etc.) on the computing device 300 for later execution or processing),
determining that installation of the application is permissible (see e.g. Fig.6, 620 and associated text, e.g. col.12 lines 22-24:  A determination is made if the web application fulfills a set of criteria (e.g., trust criteria 326 shown in FIG. 3) (step 620)
and after determining that installation of the application is permissible, downloading the archive file and installing the application from the archive file (see e.g. Fig.6:620, 630 and associated text, e.g. col.12 lines 30-32: If the web application fulfills the set of criteria, (620, yes), then the client is allowed to install the web application (step 630).

Kay does not specifically teach the determining including: without downloading the archive file, downloading at least a portion of the manifest file; and determining, based on the at least a portion of the manifest file, that installation of the application on the computing device would comply with a device management policy for the computing device.

In an analogous art of installing software applications, however, Hackborn teaches determining including without downloading an archive file (e.g. application package), downloading at least a portion of a manifest file (See Fig.3A and associated text, e.g. col.8 lines 54-57: The process begins at box 302, where a computing device receives a request from a user to install an application; At box 304, the process provides the user with a list of permissions that are requested by the application. For example, the application may have a manifest of resources to which it needs access in order to operate properly) and determining, based on the at least a portion of the manifest file, that installation of the application on the computing device would comply with a device management policy (e.g. signatures and permissions) for the computing device (See e.g. col.7 lines 52-59: A package manager 216 mediates access of device applications to functionality and data, using signatures 224 and permissions 226. For example, functionality provided by the device 210 operating system, or functionality provided by applications residing on the device, may be granted or denied by the package manager 216 and If the user approves, the application may be installed to the user's device or otherwise made available on the device (box 310).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay to incorporate/implement the limitations as taught by Hackborn in order to provide a more efficient method of controlling access by computer applications to services and other resources when installed, as suggested by Hackborn (See col.1 lines 14-17).

As to claim 2, Kay teaches receiving an indication to install a second application on the computing device (See Fig.6, 610 and associated text, e.g. co.12 lines 19-22: A request to install a web application from a digital marketplace (e.g., digital marketplace server 150 shown in FIG. 1) is sent from a client (step 610), the application available for download as an archive file storing a manifest file and one or more installation files (see e.g. col.6 lines 11-17: web application 130A may be a packaged application, which includes a manifest file that may include permissions (e.g., permissions to use local resources or do other things normal HTML code is not permitted to do) and at least one HTML file to provide a user interface, along with other files, such as image files and col.9 lines 30-35: the web application 322 may be packaged as an installable entity. In this context, "installation" includes the act of placing, semi-permanently or substantially permanently, one or more files (e.g., manifest file, HTML file, image file, etc.) on the computing device 300 for later execution or processing) and determining that installation of the second application is not permissible (see e.g. col.12 lines 32-34: If the web application does not fulfill the set of criteria (620, no), then the client is prevented from installing the web application (step 640).

Kay does not specifically teach the determining including: without downloading the second archive file, downloading at least a portion of the second manifest file; and 26determining, based on the at least a portion of the second manifest file, that installation of the second application on the computing device would not comply with a device management policy for the computing device.

In an analogous art of installing software applications, however, Hackborn teaches determining including without downloading an archive file (e.g. application package), downloading at least a portion of a manifest file (See Fig.3A and associated text, e.g. col.8 lines 54-57: The process begins at box 302, where a computing device receives a request from a user to install an application; At box 304, the process provides the user with a list of permissions that are requested by the application. For example, the application may have a manifest of resources to which it needs access in order to operate properly) and determining, based on the at least a portion of the second manifest file, that installation of the second application on the computing device would not comply with a device management policy for the computing device (See e.g. col.8 lines 66-67-col.9 line 3: If the user does not approve, the transaction is cancelled because the application cannot execute properly on the user's device without access to the various necessary services that have previously been identified by the developer).



As to claim 3,  Hackborn further teaches wherein determining, based on the at least a portion of the manifest file, that installation of the application on the computing device would comply with a device management policy for the computing device includes extracting, from the at least a portion of the manifest file, a list of one or more device permissions requested by the application (See e.g. col.7 lines 65-col.8 line 5: signatures 224 associated with one or more device applications (e.g., applications 218, 220) may be extracted from the applications by a package parser (not shown) working with the package manager 216. The signatures may be extracted and examined by the package manager 216, for example, upon installation, upon a functional request, or upon another event relevant to the granting or denial of application permissions and comparing the list of one or more device permissions requested by the application to a list of one or more device permissions associated with the device management policy for the computing device (See e.g. col.8 lines 14-23: the package manager 216 may use a package parser (not shown) to extract signatures 224 from certificates used to sign the requesting application 218 and the controlling application 220. If the package manager 216 determines a match, for example, permission to access user data 226 may be provisionally granted to the requesting application 218 by the manager service. The package manager 216 may then access the permissions 226 to determine whether the particular application should have access to the information that it seeks).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay to incorporate/implement the limitations as taught by Hackborn in order to provide a more efficient method of controlling access by computer applications to services and other resources when installed, as suggested by Hackborn (See col.1 lines 14-17).

As to claim 7, Kay also teaches wherein determining, based on the at least a portion of the manifest file, that installation of the application on the computing device would comply with a device management policy for the computing device includes extracting, from the at least a portion of the manifest file, file permissions to be associated with one or more folders associated with the application after installation; (see col.10 lines 32-43: whitelists and/or blacklists may be used to control permissions. For example, a whitelist may be stored on digital marketplace server 150 or on computing device 300, for example to include a list of permissible install locations (e.g., websites, digital marketplaces), applications, developers, or types of applications (e.g., news, weather, or educational applications). As another example, a blacklist may be stored within a corporate intranet to prevent download of applications from certain websites or digital marketplaces, or to prevent certain applications or types of applications or extensions from being installed (e.g., games or social applications). Various combinations of whitelists and blacklists may be used and determining that the file permissions do not violate one or more file permission rules associated with the device management policy for the computing device (see col.10 lines 17-19: The trust criteria 328 may be applied before, during, or after downloading the web application 322 from a digital marketplace. Trust criteria 328 may include a list of trusted locations or sources of web applications and browser extensions, trusted authors or developers, a category of application, permissions needed by the application, or other criteria).

As to claim 11, the limitations of claim 11 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 7, and therefore, is rejected for the reasons stated above.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Hackborn, as applied to claims 1 and 11 above, and further in view of Lewallen et al. US Patent Application Publication 20160357538 A1).
As to claim 4, Kay in view of Hackborn teaches determining, based on the at least a portion of the manifest file, that installation of the application on the computing device would comply with a device management policy (e.g. signatures and permissions) for the computing device (See Hackborn e.g. col.7 lines 52-59), but does not specifically teach extracting, from the at least a portion of the manifest file, an address of a resource utilized by the application that 

In an analogous art of installing applications, however, Lewallen teaches extracting, from the at least a portion of the manifest file, an address of a resource utilized by the application that is not included in the archive file (see e.g. [0035] - The Asset Pack Manifest can indicate an address on the network from where each requested asset pack can be downloaded. In one embodiment, the addresses in the Asset Pack Manifest can include a list of uniform resource locators (URLs) that specify the location of the asset packs and determining, using the address, that the resource is accessible by the computing device (see e.g. [0047] - Some applications (e.g., a paid app) can require that the server verify that the entity (e.g., user or client device) requesting the Asset Pack Manifest is an authorized owner of the application and is thus entitled to receive the Asset Pack Manifest for the application, [0051] - after the request for an asset pack is validated, the server can ship the asset pack to the requesting ODR 302 on the client device 300; The application can then load the asset pack (e.g., the level 2 pack) when the program calls for the application resources for level 1 (e.g., when the user completes level 1 and starts level 2) (step 414) and [0053]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay in view of Hackborn to incorporate/implement the limitations as taught by Lewallen in order to provide a more efficient method/system of installing an application with on demand resources that can be requested 

As to claim 5, Lewallen further teaches wherein determining, using the address, that the resource is accessible by the computing device includes attempting to download the resource from the address (see [0051] - after the request for an asset pack is validated, the server can ship the asset pack to the requesting ODR 302 on the client device 300; The application can then load the asset pack (e.g., the level 2 pack) when the program calls for the application resources for level 1 (e.g., when the user completes level 1 and starts level 2) (step 414) and [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay in view of Hackborn to incorporate/implement the limitations as taught by Lewallen in order to provide a more efficient method/system of installing an application with on demand resources that can be requested dynamically for the purpose of maintaining operation of the application, as suggested by Lewallen (see [0002]).

As to claim 6, Lewallen further teaches extracting, from the at least a portion of the manifest file, two or more addresses of resources utilized by the application that are not included in the archive file; and downloading resources from at least two of the two or more addresses in parallel (see e.g. [0029] - Asset pack 114 can include files 110, 112, the two "Level 2" application resources. Similarly, asset pack 124 can include files 116, 118, 120, 122, the "Level 3" resources in the game. The application resources in one or more of asset packs 108, 114, and 124 can be on demand resources, some of which (e.g., asset packs 114 and 124) may not be a part of the initial download package (app start bundle) when the application is first requested by a client device, [0051] - after the request for an asset pack is validated, the server can ship the asset pack to the requesting ODR 302 on the client device 300; The application can then load the asset pack (e.g., the level 2 pack) when the program calls for the application resources for level 1 (e.g., when the user completes level 1 and starts level 2) (step 414) and [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay in view of Hackborn to incorporate/implement the limitations as taught by Lewallen in order to provide a more efficient method/system of installing an application with on demand resources that can be requested dynamically for the purpose of maintaining operation of the application, as suggested by Lewallen (see [0002]).

As to claim 13, the limitations of claim 13 are substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Hackborn, as applied to claims 7 and 16 above, and further in view of Tarkkala (US Patent Application Publication 2006/0117305 A1).
As to claim 8, Kay in view of Hackborn teaches the limitations of claim 7, but does not specifically teach wherein the one or more file permission rules include a restriction against applications having associated files that are globally readable.
In an analogous art of installing applications, however, Tarkkala teaches wherein the one or more file permission rules include a restriction against applications having associated files that are globally readable (See e.g. [0074]-[0076]: The advantage of using a policy definition file is that no interpreter-specific foreign code is executed in the context of the SWInstall, that is, the software installation program. The policies of all interpreters can also be cross-referenced and checked for errors and conflicts before they are implemented. The policy support required in this case is also extremely simple; The interpreters should have the following features implemented into them; The default directory used within the scripts is /private/<SID>. If files are to be globally readable/writable, then this must be declared explicitly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay in view of Hackborn to incorporate/implement the limitations as taught by Tarkkala in order to provide a more secure method of installing software applications that would prevent damage or malicious actions to the platform, as suggested by Tarkkala (See [0011]).

As to claim 9, Tarkkala further teaches wherein the one or more file permission rules include a restriction against applications having associated files that are globally writeable (See e.g. [0074]-[0076]: The advantage of using a policy definition file is that no interpreter-specific foreign code is executed in the context of the SWInstall, that is, the software installation program. The policies of all interpreters can also be cross-referenced and checked for errors and conflicts before they are implemented. The policy support required in this case is also extremely simple; The interpreters should have the following features implemented into them; The default directory used within the scripts is /private/<SID>. If files are to be globally readable/writable, then this must be declared explicitly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay in view of Hackborn to incorporate/implement the limitations as taught by Tarkkala in order to provide a more secure method of installing software applications that would prevent damage or malicious actions to the platform, as suggested by Tarkkala (See [0011]).

As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 8, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 9, and therefore, is rejected for the reasons stated above.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Hackborn, as applied to claims 1 and 11 above, and further in view of Carrara et al. US Patent Application 2012/0317638 A1).
As to claim 10, Kay in view of Hackborn teaches the limitations of claim 1, but does not specifically teach wherein the at least a portion of the manifest file is downloaded from a different server than the archive file.
In an analogous art of installing applications, however, Carrara teaches wherein the at least a portion of a manifest file (e.g. common permissions list) is downloaded from a different  the mobile device 100 retrieves a common permissions list for the application category determined at 540 from the application server 268, the common permissions list being transmitted by the application server 268 to the mobile device 100 at 550. The common permissions list may identify at least one computing resource that applications associated with the determined application category are configured to access and [0122] the common permissions list may be retrieved from a different server unrelated to the application server 268. This different server may comprise an enterprise server or a third-party server, for example).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kay in view of Hackborn to incorporate/implement the limitations as taught by Carrara in order to provide a more efficient method of controlling access to computing resources by executing applications, as suggested by Carrara (See [0017]).

As to claim 19, the limitations of claim 19 are substantially similar to the limitations of claim 10, and therefore, is rejected for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192